*801No opinion. Johnston, Adel, Taylor and Lewis, JJ., concur; Carswell, J., dissents and votes to reverse the order and to grant the motion, with the following memorandum: I see no question of fact. The definition of “person” in section 37 of the General Construction Law obtains unless the context of the statute construed indicates to the contrary. Here the statute shows the contrary in that it is inherently impossible for a “ corporation ” to be a fellow employee within the meaning of the Workmen’s Compensation Law, especially subdivision 6 of section 29.